FILED
                            NOT FOR PUBLICATION                           OCT 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FAUSTO JIMENEZ,                                 No. 09-73028

              Petitioner,                       Agency No. A092-445-131

  v.
                                                MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 11, 2013**
                                Pasadena, California

Before: PAEZ and HURWITZ, Circuit Judges, and ERICKSON, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Ralph R. Erickson, Chief District Judge for the U.S.
District Court for the District of North Dakota, sitting by designation.
      Fausto Jimenez (“Jimenez”), a native and citizen of Mexico, petitions for

review of a final administrative removal order. We dismiss the petition for review in

part and deny in it part.

      We lack jurisdiction over Jimenez’s claims concerning the Attorney General’s

decision to place him in expedited removal, his classification as an aggravated felon,

his lawful permanent resident status, and his right to apply for relief from removal.

Jimenez failed to exhaust these claims before the Deciding Service Officer, as allowed

by 8 C.F.R. § 238.1(c). See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2003); 8

U.S.C. § 1252(d)(1) (“A court may review a final order of removal only if . . . the

alien has exhausted all administrative remedies available to the alien as of right.”).

      Although we have jurisdiction to consider Jimenez’s constitutional challenge

to the Attorney General’s authority to place him in expedited removal proceedings,

8 U.S.C. § 1228(b), that claim is foreclosed by United States v. Calderon–Segura, 512

F.3d 1104 (9th Cir. 2008).

      Jimenez’s motion to file a supplemental brief is denied.

      DISMISSED IN PART; DENIED IN PART; MOTION TO FILE

SUPPLEMENTAL BRIEF DENIED.




                                          2